DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This is a non-final office action prepared in response to a communication relating to U.S. Patent Application 17/003,682 filed on August 26, 2020.  Claims 1- 20 are pending and have been examined.                                                                                                           

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 8 are directed to a system. Claims 9 – 15 are directed to a method. Claims 16 – 20 are directed to a non-transitory machine-readable medium having stored therein machine-readable instructions executable to cause a machine to perform 

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving a request to link a first account associated with a first payment service provider into a wallet application of a user device associated with a user; determining that one or more payment tokens have been issued for a second account associated with a second payment service provider linked to the wallet application; determining that the second payment service provider is related to the first payment service provider; and in response to determining that the second payment service provider is related to the first payment service provider, modifying characteristics of at least a first payment token of the one or more payment tokens that enables at least the first payment token to be used in association with the first account or the second account. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves linking a user’s payment service provider accounts and enabling payment tokens to be used with either of the user’s accounts which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 9 and 16 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving a request to link a first account associated with a first payment service provider into a wallet application of a user device associated with a user; determining that one or more payment tokens have been issued for a second account associated with a second payment service provider linked to the wallet application; determining that the second payment service provider is related to the first payment service provider; and in response to determining that the second payment service provider is related to the first payment service provider, modifying characteristics of at least a first payment token of the one or more payment tokens that enables at least the first payment token to be used in association with the first account or the second account. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), 

Dependent claims
Claim 2 (the modifying the characteristics is performed without causing additional payment tokens to be issued for the first account), Claims 3 and 17 (receiving, through the wallet application, an electronic payment request based on the first account; selecting, from a plurality of payment tokens stored on the user device, the first payment token for the electronic payment request based on the modified characteristics of the first payment token; and processing the electronic payment request using the first payment token), Claims 4 and 18 (4836-5813-1910 v.1-34-Attorney Docket No.: 70481.2770US01OCP.D2020.100381.US1determining a first set of restrictions for using the first payment token in association with the first account, wherein the first set of restrictions is different from a second set of restrictions for using the first payment token in association with the second account; and inserting the first set of restrictions into a data record in association with the first payment token), Claim 5 (the data record is stored on the user device), Claim 6 (the first set of restrictions is determined based on a transaction history associated with the first account), Claim 7 (determining, among the one or more payment tokens, a subset of payment tokens comprising the first payment token to be shared between the first account and the second account, wherein the modifying the characteristics comprises modifying characteristics associated with the subset of payment tokens), Claim 8 (determining a number of payment tokens to be shared between the first account and the second account based on a first transaction history associated with the first account and a second transaction history associated with the second account, wherein the subset of payment tokens comprises the number of payment tokens), Claim 10 (receiving, through the wallet application, an electronic payment request based on the second account; selecting, from a plurality of payment tokens stored on the user device, the first payment token for the electronic payment request based on the modified characteristics of the first payment token; determining that the modified characteristics specify a restriction in association with using the first payment token for the second account; and processing the electronic payment request based on the restriction), Claim 11 (determining that the electronic payment request is restricted based on the restriction; and in response to determining that the electronic payment request is restricted, denying the electronic payment request), Claim 12 (determining that the electronic payment request is restricted based on the restriction; in response to determining that the electronic payment request is restricted, determining a risk of the electronic payment request based on a transaction history associated with the second account; and processing the electronic payment request using the first payment token in response to determining that the risk is below a threshold), Claim 13 (in response to determining that the risk is below a second threshold, modifying the restriction in association with using the first payment token for the first account), Claim 14 (generating metadata for the set of payment tokens based on the first account, wherein the modifying the characteristics of the first payment token comprises modifying the metadata for the first payment token), Claim 15 (determining that a number of existing payment tokens stored on the user device is below a threshold; and transmitting a token request in response to determining that the number of existing payment tokens is below the threshold), Claim 19 (receiving, through the wallet application, an electronic payment request based on the first account; selecting, from the subset of the set of payment tokens stored on the user device, the first payment token for the electronic payment request based on the modified characteristics of the first payment token; determining that the modified characteristics specify a restriction in association with using the first payment token for the first account; and processing the electronic payment request based on the restriction) and Claim 20 (determining that the electronic payment request is restricted based on the restriction; in response to determining that the electronic payment request is restricted, determining a risk of the electronic payment request based on a transaction history associated with the first account; and processing the electronic payment request using the first payment token in response to determining that the risk is below a threshold) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 20 are not patent eligible.

     Claim Interpretation

Claims 1, 9 and 16 each contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:

statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clause "… modifying characteristics of at least a first payment token of the one or more payment tokens that enables at least the first payment token to be used in association with the first account or the second account." Claim 9 contains the clause “… modifying characteristics of at least a first payment token of the set of tokens to enable the first payment token to be used in association with the first account or the second account.” Claim 16 contains the clause “… modifying characteristics of at least a subset of the set of payment tokens to enable at least the subset of the set of payment tokens to be used in association with the first account or the second account.” These clauses clearly refer to intended use and intended result; they do nothing positively; the clauses at issue are not elements of the limitation, rather, someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 2, 9, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao et al., US 2020/0193417 A1, (“Dao”).

Claim 1:
Dao teaches:
A system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving a request to link a first account associated with a first payment service provider into a wallet application of a user device associated with a user; (See Dao, Par. 22 (Issuer wallet server 110 may include one or more user profiles for each wallet stored on each device. For example, a user profile may include an issuer WalletID, which may include tokens (e.g., having a digital PAN, token wallet characteristic (TWC), etc.). Each issuer Wallet ID may include a device-bound wallet container, such as a DeviceWalletID, which may be an identifier for a particular user's issuer wallet application on the device. The DeviceWalletID may specify, for example, partner attributes (e.g., a third party wallet ID), device wallet-level attributes (e.g., a DeviceWalletID, user preferences, (e.g., show preferences, default preferences, etc .) and token-level attributes (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
determining that one or more payment tokens have been issued for a second account associated with a second payment service provider linked to the wallet application; (See Dao, Par. 28 (Third party wallet application 126 may store one or more token identifiers (e.g., TokenID 1, TokenID 2, etc.) along with a linkage to issuer wallet application 122.))
determining that the second payment service provider is related to the first payment service provider; and  (See Dao, Par. 24 Third party wallet server 130 may store and/or manage a particular wallet and its tokens on a device, such as the DeviceID, WalletID, third party userID, tokens, and any other suitable token-related characteristics, such as linkage, as specified by the issuer.), Par. 25 (Each Issuer Wallet ID 220 may include a device-bound wallet container, such as a Device WalletID 230, which may be an identifier for a particular user's issuer wallet application on the device). DeviceWalletID 230 may specify, for example, partner attributes 232 (e.g., a third party wallet ID), device wallet-level attributes 234 (e.g., a DeviceWalletID, user preferences 236 (e.g., show preferences, default preferences, etc.) and token-level attributes for tokens 238 (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
in response to determining that the second payment service provider is related to the first payment service provider, modifying characteristics of at least a first payment token of the one or more payment tokens that enables at least the first payment token to be used in association with the first account or the second account. (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Claim 2:
Dao teaches each and every element of Claim 1 above.
Duo further teaches:
modifying the characteristics is performed without causing additional payment tokens to be issued for the first account. (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Claim 9:
Dao teaches:
A method, comprising: receiving a notification indicating a set of payment tokens have been issued for a first account linked to a wallet application of a device, wherein the first account is associated with a first payment service provider; (See Dao, Par. 22 (Issuer wallet server 110 may include one or more user profiles for each wallet stored on each device. For example, a user profile may include an issuer WalletID, which may include tokens (e.g., having a digital PAN, token wallet characteristic (TWC), etc.). Each issuer Wallet ID may include a device-bound wallet container, such as a DeviceWalletID, which may be an identifier for a particular user's issuer wallet application on the device. The DeviceWalletID may specify, for example, partner attributes (e.g., a third party wallet ID), device wallet-level attributes (e.g., a DeviceWalletID, user preferences, (e.g., show preferences, default preferences, etc.) and token-level attributes (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
determining that a second account associated with a second payment service provider is linked to the wallet application; (See Dao, Par. 28 (Third party wallet application 126 may store one or more token identifiers (e.g., TokenID 1, TokenID 2, etc.) along with a linkage to issuer wallet application 122.))
determining that the first payment service provider is related to the second payment service provider; and 4836-5813-1910 v.1-35-Attorney Docket No.: 70481.2770US01 OCP.D2020.100381.US1  (See Dao, Par. 24 Third party wallet server 130 may store and/or manage a particular wallet and its tokens on a device, such as the DeviceID, WalletID, third party userID, tokens, and any other suitable token-related characteristics, such as linkage, as specified by the issuer.), Par. 25 (Each Issuer Wallet ID 220 may include a device-bound wallet container, such as a Device WalletID 230, which may be an identifier for a particular user's issuer wallet application on the device). DeviceWalletID 230 may specify, for example, partner attributes 232 (e.g., a third party wallet ID), device wallet-level attributes 234 (e.g., a DeviceWalletID, user preferences 236 (e.g., show preferences, default preferences, etc.) and token-level attributes for tokens 238 (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
in response to determining that the first payment service provider is related to the second payment service provider, modifying characteristics of at least a first payment token of the set of tokens to enable the first payment token to be used in association with the first account or the second account. (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Claim 14:
Dao teaches each and every element of Claim 9 above.
Dao further teaches:
generating metadata for the set of payment tokens based on the first account, wherein the modifying the characteristics of the first payment token comprises modifying the metadata for the first payment token. (See Dao, Par. 25 (Each Issuer Wallet ID 220 may include a device-bound wallet container, such as a Device WalletID 230, which may be an identifier for a particular user's issuer wallet application on the device). DeviceWalletID 230 may specify, for example, partner attributes 232 (e.g., a third party wallet ID), device wallet-level attributes 234 (e.g., a DeviceWalletID, user preferences 236 (e.g., show preferences, default preferences, etc.) and token-level attributes for tokens 238 (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application).), Par. 27 (Issuer wallet application 122 may communicate with issuer wallet server 110 and may download wallet, token, and/or suppression states from issuer wallet server 110.), Par. 28 (Third party wallet application 126 may store one or more token identifiers (e.g., TokenID 1, TokenID 2, etc.) along with a linkage to issuer wallet application 122.), Par. 29 (Third party application 126 may receive information from third party wallet server 130.))

Claim 16:
Dao teaches:
A non-transitory machine-readable medium having stored therein machine- readable instructions executable to cause a machine to perform operations comprising: receiving a request to link a first account associated with a first payment service provider into a wallet application of a user device associated with a user; (See Dao, Par. 22 (Issuer wallet server 110 may include one or more user profiles for each wallet stored on each device. For example, a user profile may include an issuer WalletID, which may include tokens (e.g., having a digital PAN, token wallet characteristic (TWC), etc.). Each issuer Wallet ID may include a device-bound wallet container, such as a DeviceWalletID, which may be an identifier for a particular user's issuer wallet application on the device. The DeviceWalletID may specify, for example, partner attributes (e.g., a third party wallet ID), device wallet-level attributes (e.g., a DeviceWalletID, user preferences, (e.g., show preferences, default preferences, etc .) and token-level attributes (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
determining that a set of payment tokens have been issued for a second account associated with a second payment service provider linked to the wallet application; (See Dao, Par. 28 (Third party wallet application 126 may store one or more token identifiers (e.g., TokenID 1, TokenID 2, etc.) along with a linkage to issuer wallet application 122.))
determining that the second payment service provider is related to the first payment service provider; and (See Dao, Par. 24 Third party wallet server 130 may store and/or manage a particular wallet and its tokens on a device, such as the DeviceID, WalletID, third party userID, tokens, and any other suitable token-related characteristics, such as linkage, as specified by the issuer.), Par. 25 (Each Issuer Wallet ID 220 may include a device-bound wallet container, such as a Device WalletID 230, which may be an identifier for a particular user's issuer wallet application on the device). DeviceWalletID 230 may specify, for example, partner attributes 232 (e.g., a third party wallet ID), device wallet-level attributes 234 (e.g., a DeviceWalletID, user preferences 236 (e.g., show preferences, default preferences, etc.) and token-level attributes for tokens 238 (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
in response to determining that the second payment service provider is related to the first payment service provider, modifying characteristics of at least a subset of the set of payment tokens to enable at least the subset of the set of payment tokens to be used in association with the first account or the second account.  (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 – 6, 10 – 13, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al., US 2020/0193417 A1, (“Dao”), in view of Hecht, et al., US 11,062,319 B1, (“Hecht”).

Claim 3:
Dao teaches each and every element of Claim 1 above.
Dao further teaches:
selecting, from a plurality of payment tokens stored on the user device, the first payment token  *  *  *  based on the modified characteristics of the first payment token; and  (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))
Dao does not expressly disclose, however, Hecht teaches:
receiving, through the wallet application, an electronic payment request based on the first account; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
*   *  *  for the electronic payment request  *  *  * ; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
processing the electronic payment request using the first payment token. (See Hecht, Col. 17, lines 34 – 36 (The payment transfer computer system may facilitate the funds transfer between the two member entities (process 605).))  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for an electronic payment request, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for an electronic payment request within his token management method so as to effectuate the token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s electronic payment request, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Dao teaches each and every element of Claim 1 above.
Dao does not expressly disclose, however, Hecht teaches:
4836-5813-1910 v.1-34-Attorney Docket No.: 70481.2770US01determining a first set of restrictions for using the first payment token in association with the first account, wherein the first set of restrictions is different from a second set of restrictions for using the first payment token in association with the second account; and  (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))
inserting the first set of restrictions into a data record in association with the first payment token. (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 5:
Dao and Hecht teach each and every element of Claim 4 above.
Dao does not expressly disclose, however, Hecht teaches:
the data record is stored on the user device. (See Hecht, Fig. 2, Col. 9, lines 30 – 31 (The token repository 210 is structured as a database repository for storing tokens of a user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for storing a data record on a user device, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for storing a data record on a user device in his token management method so as to increase functionality in his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s storing a data record on a user device, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Dao and Hecht teach each and every element of Claim 4 above. 
Dao does not expressly disclose, however, Hecht teaches:
the first set of restrictions is determined based on a transaction history associated with the first account.  (See Hecht, Fig. 2 (Auto-Maintain Module - 223), Col. 10, lines 5- 6 (The auto-maintain module 223 facilitates automatic or nearly automatic maintenance of the user's tokens.), Fig. 5A (Transfer History), Col. 16, lines 8 – 11 (Referring back to FIG. 5A, the webpage 500 is also shown to include a create a rule 550 section. The create a rule 550 section facilitates the designation of a rule with one or more tokens.), lines 30 – 33 (Based on the creation of one or more rules, the webpage 500 may include a See Rules 540 section. The See Rules 540 section provides a visual observation to the user regarding the rules the user has created in regard to one or more tokens.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining restrictions from transaction history, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step determining restrictions from transaction history in his token management method so as to increase functionality in his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s determining restrictions from transaction history, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Dao teaches each and every element of Claim 9 above.
Dao further teaches:
selecting, from a plurality of payment tokens stored on the user device, the first payment token  *  *  *  based on the modified characteristics of the first payment token; and  (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Dao does not expressly disclose, however, Hecht teaches:
receiving, through the wallet application, an electronic payment request based on the second account; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
*   *  *  for the electronic payment request  *  *  * ; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
determining that the modified characteristics specify a restriction in association with using the first payment token for the second account; and (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))

processing the electronic payment request based on the restriction. (See Hecht, Col. 17, lines 34 – 36 (The payment transfer computer system may facilitate the funds transfer between the two member entities (process 605).))   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for an electronic payment request, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for an electronic payment request within his token management method so as to effectuate the token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s electronic payment request, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Dao and Hecht teach each and every element of Claim 10 above.
Dao does not expressly disclose, however, Hecht teaches:
determining that the electronic payment request is restricted based on the restriction; and (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.), Col. 10, lines 44 – 45, (Still another response may be limiting or restraining the use of the token for which the account change was detected.))
in response to determining that the electronic payment request is restricted, denying the electronic payment request. (See Hecht, Col. 10, lines 60 – 63 (If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Dao and Hecht teach each and every element of Claim 10 above.
Dao does not expressly disclose, however, Hecht teaches:
determining that the electronic payment request is restricted based on the restriction; (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.), Col. 10, lines 44 – 45, (Still another response may be limiting or restraining the use of the token for which the account change was detected.))

in response to determining that the electronic payment request is restricted, determining a risk of the electronic payment request based on a transaction history associated with the second account; and (See Hecht, Col. 10, lines 49 – 57 (The limited use of the token may include, but is not limited to, triggering a predefined time duration until the token expires (e.g., three days, one week, etc.); limiting the amount of funds transfer that may be sent and/or received (e.g., receive any amount via this token but only send $100 until the user resolves the detected  change in the token account); limit who may send funds or receive funds via the affected token (e.g., limit it to a predefined group of people or entities that may utilize the affected token); etc.))
processing the electronic payment request using the first payment token in response to determining that the risk is below a threshold. (See Hecht, Col. 10, lines 60 – 63 (An alert is provided to the user to confirm or deny the account change. If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Dao and Hecht teach each and every element of Claim 12 above.
Dao does not expressly disclose, however, Hecht teaches:
in response to determining that the risk is below a second threshold, modifying the restriction in association with using the first payment token for the first account. (See Hecht, Col. 10, lines 49 – 57 (The limited use of the token may include, but is not limited to, triggering a predefined time duration until the token expires (e.g., three days, one week, etc.); limiting the amount of funds transfer that may be sent and/or received (e.g., receive any amount via this token but only send $100 until the user resolves the detected  change in the token account); limit who may send funds or receive funds via the affected token (e.g., limit it to a predefined group of people or entities that may utilize the affected token); etc.), Col. 10, lines 60 – 63 (An alert is provided to the user to confirm or deny the account change. If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Dao teaches each and every element of Claim 9 above.
Dao does not expressly disclose, however, Hecht teaches:
determining that a number of existing payment tokens stored on the user device is below a threshold; and (See Hecht, Col. 10, lines 49 – 57 (The limited use of the token may include, but is not limited to, triggering a predefined time duration until the token expires (e.g., three days, one week, etc.); limiting the amount of funds transfer that may be sent and/or received (e.g., receive any amount via this token but only send $100 until the user resolves the detected  change in the token account); limit who may send funds or receive funds via the affected token (e.g., limit it to a predefined group of people or entities that may utilize the affected token); etc.))
transmitting a token request in response to determining that the number of existing payment tokens is below the threshold. (See Hecht, Col. 10, lines 60 – 63 (An alert is provided to the user to confirm or deny the account change. If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Dao teaches each and every element of Claim 16 above.
Dao further teaches:
selecting, from the subset of the set of payment tokens stored on the user device, a first payment token  *  *  *  based on the modified characteristics of the 4836-5813-1910 v.1-37-Attorney Docket No.: 70481.2770US01first payment token; and (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Dao does not expressly disclose, however, Hecht teaches:
receiving, through the wallet application, an electronic payment request based on the first account; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
*   *  *  for the electronic payment request  *  *  * ; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
processing the electronic payment request using the first payment token. (See Hecht, Col. 17, lines 34 – 36 (The payment transfer computer system may facilitate the funds transfer between the two member entities (process 605).))  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for an electronic payment request, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for an electronic payment request within his token management method so as to effectuate the token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s electronic payment request, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Dao teaches each and every element of Claim 16 above.
Dao does not expressly disclose, however, Hecht teaches:
determining a first set of restrictions for using the first payment token in association with the first account, wherein the first set of restrictions is different from a second set of restrictions for using the first payment token in association with the second account; and (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))
inserting the first set of restrictions into a data record in association with the first payment token. (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Dao and Hecht teach each and every element of Claim 18 above.
Dao further teaches:
selecting, from the subset of the set of payment tokens stored on the user device, the first payment token  *  *  *  based on the modified characteristics of the first payment token; and  (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Dao does not expressly disclose, however, Hecht teaches:
receiving, through the wallet application, an electronic payment request based on the first account; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
*   *  *  for the electronic payment request  *  *  * ; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
determining that the modified characteristics specify a restriction in association with using the first payment token for the first account; and (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))

processing the electronic payment request based on the restriction. (See Hecht, Col. 17, lines 34 – 36 (The payment transfer computer system may facilitate the funds transfer between the two member entities (process 605).))   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for an electronic payment request, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for an electronic payment request within his token management method so as to effectuate the token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s electronic payment request, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Dao and Hecht teach each and every element of Claim 19 above.
Dao does not expressly disclose, however, Hecht teaches:
determining that the electronic payment request is restricted based on the restriction; (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.), Col. 10, lines 44 – 45, (Still another response may be limiting or restraining the use of the token for which the account change was detected.))
in response to determining that the electronic payment request is restricted, determining a risk of the electronic payment request based on a transaction history associated with the first account; and (See Hecht, Col. 10, lines 49 – 57 (The limited use of the token may include, but is not limited to, triggering a predefined time duration until the token expires (e.g., three days, one week, etc.); limiting the amount of funds transfer that may be sent and/or received (e.g., receive any amount via this token but only send $100 until the user resolves the detected  change in the token account); limit who may send funds or receive funds via the affected token (e.g., limit it to a predefined group of people or entities that may utilize the affected token); etc.))
processing the electronic payment request using the first payment token in response to determining that the risk is below a threshold. (See Hecht, Col. 10, lines 60 – 63 (An alert is provided to the user to confirm or deny the account change. If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al., US 2010/0193417 A1, (“Dao”), in view of Bondesen et al., US 2015/0254647 A1, (“Bondesen”).

Claim 7:
Dao teaches each and every element of Claim 1 above.
Dao does not expressly disclose, however, Bondesen teaches:		
determining, among the one or more payment tokens, a subset of payment tokens comprising the first payment token to be shared between the first account and the second account, wherein the modifying the characteristics comprises modifying characteristics associated with the subset of payment tokens. (See Bondesen, Par.  79 (In some cases, a single user such as the token requester, the account holder of the accounts associated with the tokens, or an agent of the user may be the only individual authorized to use or make changes to the token. In cases where a token is shared, certain assigned users may be given limited authorization while others may be given broader permissions. For example, senior management may be allowed to use the token at any time and for a broad range of purposes, while a lower level employee may only be allowed to use the token during weekdays for assigned work projects. Moreover senior management may further be allowed to make changes to token funding sources, while other users may only be given non-administrative permissions.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining payment tokens to be shared between accounts, as taught by Bondesen. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine for determining payment tokens to be shared between  accounts so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’s determining payment tokens to be shared between accounts, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Dao teaches each and every element of Claim 7 above.
Dao does not expressly disclose, however, Bondesen teaches:
determining a number of payment tokens to be shared between the first account and the second account based on a first transaction history associated with the first account and a second transaction history associated with the second account, wherein the subset of payment tokens comprises the number of payment tokens. (See Bondesen, Par. 72 (As illustrated at block 302, a token request is received from a user. The token request can include one or more requests for one or more tokens. The user can include one or more financial institution customers, account holders, agents of the user, employers of the user, employees, of the user, and the like. For example, an employer may submit the token request so that a single funding source (e.g., the employer's account) can be used to distribute a shared token or multiple token to one or more employees. In other cases, an account holder may simply want to associate their credit card or debit card with one or more token to fund the token. The token request may contain rules, guidelines, and restrictions regarding the token itself, the use of the token, the funding of the token, and the like.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining payment tokens to be shared between accounts, as taught by Bondesen. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine for determining payment tokens to be shared between  accounts so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’s determining payment tokens to be shared between accounts, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/25/2022